Citation Nr: 0627460	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
conus medullaris syndrome due to Department of Veterans 
Affairs treatment in October 2000.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
conus medullaris syndrome, claimed as a result of VA medical 
treatment in October 2000.  

The veteran participated in a Board video conference hearing 
in February 2004 with the undersigned.  A transcript of that 
proceeding has been associated with the claims folder.

In its March 2002 decision, the RO also denied entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only.  The RO issued the veteran a statement of the case 
after she filed a notice of disagreement that encompassed 
this issue as well.  However, thereafter, she did not perfect 
her appeal of this issue; in the December 2002 VA Form 9, the 
veteran specifically limited her appeal to the claim under 
38 U.S.C.A. § 1151, thus abandoning the claim for entitlement 
to automobile and adaptive equipment or for adaptive 
equipment only.  See 38 U.S.C.A. § 7105 (West Supp. 2005); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).

As noted in the Board's October 2004 remand, it appears 
claims for special monthly compensation based on loss of 
bladder and bowel movement, loss of use of a creative organ, 
and loss of use of the lower extremities remain pending, and 
are REFERRED to the RO for consideration in light of the 
favorable disposition of the veteran's section 1151 claim.

Pursuant to a September 2004 motion and the Board's granting 
thereof in September 2004, this case has been advanced on the 
Board's docket under 38 U.S.C.A. § 7107 (West Supp. 2005) and 
38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The veteran has an additional disability which was caused by 
VA treatment and was not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
conus medullaris syndrome have been met.  38  U.S.C.A. § 1151 
(West Supp. 2005); 38 C.F.R. § 3.361 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
conus medullaris syndrome, claimed as a spinal cord injury, 
as a result of medical treatment provided by a VA medical 
facility.

The evidence of record included a medical note dated October 
26, 2000 where the veteran underwent a lumbar epidural block.  
Under the description of the procedure, the examiner noted 
that informed consent was obtained.  As the needle was being 
withdrawn, the veteran complained of "hot" sensations in 
her legs and stated that she could not stand without support.  
After completion of the injection, the veteran was discharged 
home.  On November 3, 2000, the veteran was admitted to the 
Tampa VAMC for complaints of increased leg pain and numbness 
from the waist down, as well as urinary incontinence and 
stool retention.  A neurology evaluation and magnetic 
resonance imaging (MRI) revealed no anatomical abnormalities 
of the lumbar spine.  A diagnosis of conus medullaris with 
neurogenic bowel and bladder was noted by the examiner.  The 
veteran was later diagnosed with paraplegia secondary to 
conus medullaris.  The veteran contends that the medical care 
that she received at the VAMC is responsible for her current 
paralysis.  She also noted that she was not properly informed 
of the risks involved in receiving an epidural block.

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability were service 
connected.  A disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and 
either: 

1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee 
or in a Department facility, and the 
proximate cause of the disability or death 
was either 

A) carelessness, negligence, lack of  
proper skill, error in judgment, or 
similar instance of  fault on the part 
of the Department in furnishing the  
hospital care, medical or surgical 
treatment, or  examination; or 

      B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately 
caused by the provision of training and 
rehabilitation services by the Secretary as 
part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151 (West Supp. 2005).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  See 38 
C.F.R. § 3.361(c)(1) (2005).

It is clear in this case that the veteran had additional 
disability following the epidural injection.  As noted by the 
IME, although the veteran clearly had many complaints prior 
to the October 2000 procedure, some of a somatic nature, she 
had not exhibited any urinary bladder or bowel dysfunction.  
These neurological deficits were new and were verified by 
objective diagnostic tests.  The veteran's symptoms and 
findings after the epidural injection were consistent with 
known physiologic and anatomic abnormalities in the nervous 
system and could not be factitiously replicated, either 
consciously or unconsciously.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the  
veteran's additional disability or death; and (i) VA failed  
to exercise the degree of care that would be expected of a  
reasonable health care provider; or (ii) VA furnished the  
hospital care or medical or surgical treatment without the  
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2005).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2005). 

In March 2006, the Board forwarded the veteran's claim to an 
independent medical examiner (IME).  After receiving the 
report from the IME, the Board determined that additional 
clarification was necessary in order to adjudicate the 
veteran's claim, and a subsequent letter was issued to the 
IME in June 2006.  The response from the IME, received in 
August 2006 resolved all outstanding questions of the Board.

The IME was asked whether the veteran's spinal epidural 
injection on October 26, 2000 was the result of carelessness, 
negligence, error in judgment, or lack of proper skills in 
the operator.  In the April 2006 opinion, the IME had noted 
that there was no definite contraindication from a 
neurological standpoint for the veteran to not have spinal 
epidural injection done for control of pain.  In the second 
opinion, the IME responded that since the veteran had been 
having low back and bilateral leg pain for quite some time, 
the operator is expected to exercise caution when attempting 
to give a spinal epidural injection.  The veteran should have 
been screened initially for any possible spinal pathology or 
deformity that may cause problems or difficulties when 
introducing the spinal needle into its proper place and 
location.  In the first opinion, the IME had stated that 
because of the placement of the needle at L4-5, well below 
the conus medullaris, it was not likely that any injury to 
the spinal cord had occurred.  However, since the procedure 
was not done with fluoroscopic guidance, there was no 
radiographic documentation of the exact location of the 
spinal needle.  In the second opinion, the IME stated that, 
at the very least, the procedure should have been done 
initially under x-ray fluoroscopic control to ensure that the 
needle was inserted properly, and correctly guided into the 
exact anatomic location.  However, since the spinal epidural 
procedure was done blindly without fluoroscopic guidance, the 
IME believed that the operator did not exercise proper 
judgment and caution in this instance.

The IME had also noted in the first opinion that even if 
there was no direct physical injury to the spinal cord, the 
medications introduced during the epidural injection produced 
chemical irritation and toxicity leading to an inflammatory 
response (myelitis, radiculitis, arachnoiditis).  This 
irritation could occur if the medication were inadvertently 
introduced intrathecally during the epidural injection.  

The IME was also asked whether the results the veteran 
experienced following the spinal epidural procedure 
reasonably foreseeable and should be part of the informed 
consent procedure.  The IME responded that the symptoms and 
deficits that the veteran experienced after the procedure are 
foreseeable complications of the spinal epidural injection, 
especially when introducing the medication Depo-Medrol, which 
is potentially a neurotoxic agent.  "In the Physician's Desk 
Reference, adverse reactions reported following 
intrathecal/epidural administration of Depo-Medrol included: 
arachnoiditis, paraparesis/paraplegia, sensory disturbances 
and bowel/bladder dysfunction."  See IME response, dated in 
August 2006.  The IME noted that the operator did not mention 
these foreseeable neurologic adverse reactions in an informed 
consent procedure.  The veteran should have been informed 
beforehand of these possible neurologic complications, so 
that a knowledgeable decision could be made concerning the 
spinal epidural injection.

The opinions received from the IME comport with those 
submitted by the veteran from a private physician, Dr. C.B., 
in September 2005.  Dr. C.B. concluded that non-image guided 
epidural injections have a high (25%) error rate in needle 
placement, and that the needle likely entered the veteran's 
thecal sac during the October 2000 VA epidural procedure 
because her symptoms were consistent with trauma due to a 
misplaced needle.  

The only opinion to the contrary in this case is from a VA 
examiner in December 2004 who reviewed the claims file and 
concluded that it was highly unlikely the veteran's conus 
medullaris syndrome was associated with an epidural 
injection.  In all cases, the veteran is entitled to have any 
reasonable doubt resolved in her favor when the evidence is 
in equipoise.  Considering the detailed opinions of the IME, 
supported by medical rationale and discussion, the favorable 
evidence in this case clearly outweighs the negative 
evidence.  As such, the veteran has satisfied the necessary 
criteria to prove a claim under 38 U.S.C.A. § 1151, and her 
claim is therefore granted. 

As the veteran has been granted the benefit she was seeking, 
it is determined that the Veterans Claims Assistance Act of 
2000 (VCAA) has been complied with.  See 38 U.S.C.A. §§  
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§  3.102, 3.159 (2005).






	(CONTINUED ON NEXT PAGE)




ORDER


Entitlement to compensation under 38 U.S.C.A. § 1151 for 
conus medullaris syndrome due to Department of Veterans 
Affairs treatment in October 2000, is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


